 



EXHIBIT 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) is made
and entered into as of May 17, 2005 by and between CytRx Corporation, a Delaware
corporation (“Employer”), and Jack Barber, an individual and resident of the
State of California (“Employee”).
     WHEREAS, Employer and Employee previously entered into an Employment
Agreement dated July 6, 2004 (the “Original Employment Agreement”), under which
Employee has served as Senior Vice President-Drug Development of Employer, and
Employer and Employee have agreed that the terms of the Original Employment
Agreement will expire on June 30, 2005.
     WHEREAS, Employer and Employee desire to enter into a new employment
agreement under which Employee shall serve on a full-time basis as Employer’s
Senior Vice President-Drug Development on the terms set forth in this Agreement,
with the term of this new employment agreement to commence on July 1, 2005 (the
“Effective Date”).
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Continuation and Expiration of Original Employment Agreement. Employer
and Employee agree that Employee shall continue to be employed as Employer’s
Senior Vice President-Drug Development under the terms of the Original
Employment Agreement through June 30, 2005.
     2. New Employment Agreement. Effective as of the Effective Date, Employer
shall employ Employee, and Employee shall serve, as Employer’s Senior Vice
President-Drug Development on the terms set forth in Sections 2 through 19
hereof, which shall constitute Employee’s new employment agreement with Employer
(the “New Employment Agreement”).
     3. Duties; Place of Employment. Employee shall perform in a professional
and business-like manner, and to the best of his ability, the duties described
on Schedule 1 to this Agreement and such other duties as are assigned to him
from time to time by Employer’s Chief Executive Officer. Employee understands
and agrees that his duties, title and authority may be changed from time to time
in the discretion of Employer’s Chief Executive Officer. Employee’s services
hereunder shall be rendered at Employer’s principal executive offices, except
for travel when and as required in the performance of Employee’s duties
hereunder. Notwithstanding the foregoing, Employer understands and agrees that,
so long as he resides in San Diego County, Employee shall be entitled in his
discretion to render his services hereunder from his home on Friday of each week
except as required by Employer in extraordinary circumstances.

 



--------------------------------------------------------------------------------



 



     4. Time and Efforts. Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and the discharge of his
duties hereunder.
     5. Term. The term (the “Term”) of Employee’s employment under the New
Employment Agreement shall commence on the Effective Date and shall expire on
the first anniversary thereof, unless sooner terminated in accordance with
Section 7. Neither Employer nor Employee shall have any obligation to extend or
renew the New Employment Agreement. In the event the New Employment Agreement
shall not be extended or renewed by Employer beyond the Term, Employer shall
continue to pay Employee his salary as provided for in Section 6.1 during the
period commencing on the date on which the Term ends and ending on
(a) October 1, 2006 or (b) the date of Employee’s re-employment with another
employer, whichever is earlier.
     6. Compensation. As the total consideration for Employee’s services
rendered under the New Employment Agreement, Employer shall pay or provide
Employee the following compensation and benefits:
          6.1. Salary. Employee shall be entitled to receive an annual salary of
Two Hundred Fifty Thousand Dollars ($250,000), payable in 24 semi-monthly
installments on the 15th day and the last day of each calendar month during the
Term, with the first such installment due on July 15, 2005.
          6.2. Discretionary Bonus. Employee may be eligible for an annual bonus
for his services during the Term. Employee’s eligibility to receive a bonus, any
determination to award Employee such a bonus and, if awarded, the amount thereof
shall be in Employer’s sole discretion.
          6.3. Stock Options. Employer shall grant Employee as of the date
hereof a nonqualified stock option under Employer’s 2000 Long-Term Incentive
Plan (the “Plan”) to purchase 150,000 shares of Employer’s common stock (the
“Option”). The Option shall vest and become exercisable in 36 equal monthly
installments beginning on the one-month anniversary of the date of grant,
provided, in each case, that Employee remains in the continuous employ of
Employer through such anniversary date. The Option shall (a) be exercisable at
an exercise price equal to $0.79 per share, (b) have a term of ten years, and
(c) be on such other terms as shall be determined by Employer’s Board of
Directors (or the Compensation Committee of the Board) and set forth in a
customary form of stock option agreement under the Plan evidencing the Option.
Notwithstanding anything to the contrary in Section 7.2 or other provision of
this Agreement or of the stock option agreement evidencing the Option, upon the
occurrence of a “Change in Control” (as defined in the Plan), the Option shall
thereupon vest and become exercisable as to all of the shares covered thereby in
accordance with the terms of the Plan.
          6.4. Expense Reimbursement. Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time, as approved by Employer’s
Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



          6.5. Vacation. Employee shall be entitled to fifteen business days of
vacation each year during the Term in accordance with California law.
          6.6. Employee Benefits. Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the Term. Schedule 2 hereto sets forth a summary of such plans and
policies as currently in effect. Employee acknowledges and agrees that, any such
plans and policies now or hereafter in effect may be modified or terminated by
Employer at any time in its discretion.
          6.7. Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
     7. Termination. The New Employment Agreement may be terminated as set forth
in this Section 7.
          7.1. Termination by Employer for Cause. Employer may terminate
Employee’s employment hereunder for “Cause” upon notice to Employee. “Cause” for
this purpose shall mean any of the following:
               (a) Employee’s breach of any material term of the New Employment
Agreement; provided that the first occasion of any particular breach shall not
constitute such Cause unless Employee shall have previously received written
notice from Employer stating the nature of such breach and affording Employee at
least ten days to correct such breach;
               (b) Employee’s conviction of, or plea of guilty or nolo
contendere to, any misdemeanor, felony or other crime of moral turpitude;
               (c) Employee’s act of fraud or dishonesty injurious to Employer
or its reputation;
               (d) Employee’s continual failure or refusal to perform his
material duties as required under the New Employment Agreement after written
notice from Employer stating the nature of such failure or refusal and affording
Employee at least ten days to correct the same;
               (e) Employee’s act or omission that, in the reasonable
determination of Employer’s Board of Directors (or a Committee of the Board),
indicates alcohol or drug abuse by Employee; or
               (f) Employee’s act or personal conduct that, in the judgment of
Employer’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for

 



--------------------------------------------------------------------------------



 



discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.
     Upon termination of Employee’s employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 6.1 and 6.5 as of the date of such termination and any unpaid bonus
that may have been previously awarded Employee as provided in Section 6.2 prior
to such date.
          7.2. Termination by Employer without Cause. Employer may also
terminate Employee’s employment without Cause upon five days notice to Employee.
Upon termination of Employee’s employment by Employer without Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled to payment of (a) any accrued but unpaid salary and unused vacation
as of the date of such termination as required by California law, which shall be
due and payable upon the effective date of such termination, and (b) an amount
(the “Severance Amount”), which shall be due and payable within ten days
following the effective date of such termination, equal to three months’ salary
as provided in Section 6.1.
          7.3. Death or Disability. Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder for any period of at least 75
consecutive days or for a total of 90 days, whether or not consecutive. Upon
termination of Employee’s employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee’s heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused vacation as of the date of
such termination as required by California law.
     8. Confidentiality. While the New Employment Agreement is in effect and for
a period of five years thereafter, Employee shall hold and keep secret and
confidential all “trade secrets” (within the meaning of applicable law) and
other confidential or proprietary information of Employer and shall use such
information only in the course of performing Employee’s duties under the New
Employment Agreement; provided, however, that with respect to trade secrets,
Employee shall hold and keep secret and confidential such trade secrets for so
long as they remain trade secrets under applicable law. Employee shall maintain
in trust all such trade secret or other confidential or proprietary information,
as Employer’s property, including, but not limited to, all documents concerning
Employer’s business, including Employee’s work papers, telephone directories,
customer information and notes, and any and all copies thereof in Employee’s
possession or under Employee’s control. Upon the expiration or earlier
termination of Employee’s employment with Employer, or upon request by Employer,

 



--------------------------------------------------------------------------------



 



Employee shall deliver to Employer all such documents belonging to Employer,
including any and all copies in Employee’s possession or under Employee’s
control.
     9. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 8 of the
New Employment Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith. This provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
     10. Indemnification; Insurance. Employer and Employee acknowledge that, as
the Senior Vice President-Drug Development of the Employer, Employee shall be a
corporate officer of Employer and, as such, Employee shall be entitled to
indemnification to the full extent mandated by Employer to its officers,
directors and agents under the Employer’s Certificate or Articles of
Incorporation and Bylaws as in effect as of the date of the New Employment
Agreement. Subject to his insurability thereunder, Employer shall maintain
Employee as an additional insured under its current policy of directors and
officers liability insurance and shall use commercially reasonable efforts to
continue to insure Employee thereunder, or under any replacement policies in
effect from time to time, during the Term.
     11. Severable Provisions. The provisions of the New Employment Agreement
are severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.
     12. Successors and Assigns. The New Employment Agreement shall inure to the
benefit of and shall be binding upon Employer, its successors and assigns and
Employee and his heirs and representatives; provided, however, that neither
party may assign this Agreement without the prior written consent of the other
party.
     13. Entire Agreement. The New Employment Agreement, together with the
Original Employment Agreement, contains the entire agreement of the parties
relating to the subject matter hereof, and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement that are not set forth otherwise therein or herein. The New Employment
Agreement supersedes any and all prior or contemporaneous agreements, written or
oral, between Employee and Employer relating to the subject matter hereof. Any
such prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of the New Employment Agreement.

 



--------------------------------------------------------------------------------



 



     14. Amendment. No modification of the New Employment Agreement shall be
valid unless made in writing, approved by the Compensation Committee and signed
by the parties hereto and unless such writing is made by an executive officer of
Employer (other than Employee). The parties hereto agree that in no event shall
an oral modification of the New Employment Agreement be enforceable or valid.
     15. Governing Law. The New Employment Agreement is and shall be governed
and construed in accordance with the laws of the State of California without
giving effect to California’s choice-of-law rules.
     16. Notice. All notices and other communications under the New Employment
Agreement shall be in writing and mailed, telecopied (in case of notice to
Employer only) or delivered by hand or by a nationally recognized courier
service guaranteeing overnight delivery to a party at the following address (or
to such other address as such party may have specified by notice given to the
other party pursuant to this provision):
If to Employer:

CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California 90049
Facsimile: (310) 826-5529
Attention: Chief Executive Officer

If to Employee:

Mr. Jack Barber

 

 

 

     17. Survival. Sections 8 through 17 shall survive the expiration or
termination of the New Employment Agreement.
     18. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

 



--------------------------------------------------------------------------------



 



     19. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of the New Employment Agreement the prevailing party shall be entitled
to recover its or his reasonable attorneys’ fees and other costs of suit (up to
a maximum of $15,000) in addition to any other recoveries.
     IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

            “EMPLOYER”

CytRx Corporation
      By:   /s/ STEVEN A. KRIEGSMAN         Steven A. Kriegsman        Chief
Executive Officer     

            “EMPLOYEE”
      /s/ JACK BARBER       Jack Barber           

 